Citation Nr: 1242940	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for idiopathic anaphylaxis with possible mastocytosis.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Michael L. Shea, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1977. 

This matter comes before the Board of Veterans' Affairs (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. In April 2008, the RO issued a decision denying entitlement to service connection for mastocytosis. In May 2009, the RO issued a decision denying entitlement to service connection for hearing loss and tinnitus. In March 2010, the RO issued a February 2010 decision that included a denial of entitlement to service connection for a back disability. The Veteran timely appealed the denial of each of these issues.

The Board observes that the Veteran also timely appealed a September 2009 rating decision that denied entitlement to service connection for Hepatitis C. However, prior to the certification of the appeal to the Board, the Veteran's authorized representative submitted a June 2011 statement to VA indicating that the Veteran wished to withdraw his appeal of this issue. The claim of entitlement to service connection for Hepatitis C has been properly withdrawn and is no longer before the Board. 38 C.F.R. § 20.204 (2012). 

The issue of service connection for idiopathic anaphylaxis with possible mastocytosis was certified for review as a claim for service connection for mastocytosis. Although the claims file does not reflect a definitive current diagnosis of mastocytosis, a claimant can satisfy claim requirements by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet.App. 79 (2009); see also Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3). The record reflects that the disability claimed by the Veteran has been diagnosed as idiopathic anaphylaxis with possible mastocytosis. Since, pursuant to 38 C.F.R. § 19.35 (2012), certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue, the Board has recharacterized the issue. See Ingram v. Nicholson, 21 Vet.App. 232, 256-57 (2007) (noting that "it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material").

In October 2012, the Veteran testified via videoconference before the below-signed Veterans Law Judge in Denver, Colorado. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument on the issue herein decided. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file revealed additional medical evidence pertinent to the present appeal. This evidence has been carefully reviewed by the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for idiopathic anaphylaxis with possible mastocytosis, is herein decided. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1. The Veteran experienced allergic reactions in service and has testified that his symptoms continued, and progressed, after service.

2. The Veteran is competent to report the circumstances of his service and his symptomatology.

3. The Veteran has been diagnosed with idiopathic anaphylaxis with possible mastocytosis.

4. A January 2011 private medical opinion and VA medical opinions dated November 2007, June and August 2008, July 2010, and March 2011 are credible evidence that the Veteran's current idiopathic anaphylaxis, with possible mastocytosis, began to manifest during his active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for idiopathic anaphylaxis with possible mastocytosis are approximated. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Prior to assessing the merits of the appeal, the Board must considered its responsibilities under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009) and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board presently grants the claim of service connection for idiopathic anaphylaxis with possible mastocytosis. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Service Connection

The Veteran contends that he experiences mastocytosis as the result of his in-service experiences. Specifically, he has contended that his current disability results either from an in-service injection of gamma globulin or in-service exposure to either toxic chemicals (to include herbicides) or radiation. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board affords the Veteran the benefit of the doubt and grants his claim. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The Veteran has been diagnosed with idiopathic anaphylaxis with possible mastocytosis, the evidence reflects that he began to experience allergic symptoms during active duty, and he has testified, and the medical evidence of record supports, that those symptoms progressed into his current disability.

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed.Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303 (2012).  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate the following: (1) that a condition was "noted" during service; (2) that there is evidence of post-service continuity of the same symptomatology; and (3) that there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b). Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

The Veteran contends that he experiences disability manifesting as a hypersensitive allergic condition with anaphylactic episodes. He alleges this disability is attributable either to in-service exposure to toxic chemicals, in-service exposure to radiation, or an in-service injection. He has specifically contended that he was exposed to radioactive materials and injected with gamma globulin while serving in Korea and was exposed to toxic chemicals while stationed at Fort Ord and Fort McClellan. Under Robinson v. Mansfield, 21 Vet.App. 545 (2008), the Board has a duty to address all theories of entitlement explicitly raised by the claimant. 

The claims file reflects that the Veteran served in Korea and at Fort McClellan, but does not contain any record of service at Fort Ord. Similarly, although the file contains evidence supporting the presence of toxic chemicals at Fort McClellan, it does not contain any record of in-service radiation exposure. In order to fully address all of the Veteran's theories of entitlement, the Board could remand the claim for additional development including the development directed in 38 C.F.R. § 3.311 (for claims involving radiation exposure), but such action would require unnecessarily imposing additional burdens with no benefit flowing to the Veteran. Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991). Under the "benefit-of-the-doubt" rule, when there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail. Ashley v. Brown, 6 Vet.App. 52, 59 (1993); see also Massey v. Brown, 7 Vet.App. 204, 206-207 (1994). As the claims file contains competent, credible, probative evidence that the Veteran's current disability began manifesting during his active duty service and has been chronic since that time, the Board is of the opinion that a state of relative equipoise has been reached. 

The Veteran's January 1973 enlistment examination reflects normal health. An accompanying self report of medical history shows that he did not have any health complaints. However, in February 1974 he reported for treatment of a facial rash that had been present for six (6) weeks. He was diagnosed with acne and provided with medication. In July 1975, he reported again for treatment of face rash that had spread to his chest. The treating health care provider prescribed an antibacterial cream, but later noted that a cell sample revealed the presence of many cells, but no bacteria. Later that same month, he reported for treatment of groin rash and was diagnosed with scabies. The Veteran was provided with rash medication, but reported again in August 1975 with the same symptoms. In October 1975, he reported for treatment of back pain and informed the health care practitioner that he had recently experienced a full body rash that had resolved. He reported for treatment of a spreading rash on the bilateral legs in January 1976 and was again diagnosed with scabies. A November 1976 note states that he again experienced leg rash. The Veteran's separation examination was normal and he did not report any skin diseases on an accompanying self report of medical history.

The Veteran testified in October 2012 that he did not report disability at the time of his discharge from service because he was anxious to return home and did not want to be delayed by additional evaluation. He also testified that he first began experiencing allergic reactions, manifested as rashes or urticaria, while on active duty and, after his discharge from service, those manifestations continued and progressed into anaphylactic episodes. In a February 2008 written statement, he clarified that, immediately after service, he experienced "a couple episodes or rashes that seemed to go away with Benadryl," but then he started experiencing "severe reactions" in the 1980s and anaphylactic responses in the 1990s.

Post-service treatment records show that the Veteran's private physician had diagnosed him with probable idiopathic anaphylaxis in May 2001 and referred him for specialist care. VA health care providers diagnosed idiopathic anaphylaxis in May 2003. The Veteran reported for VA treatment of allergies in July 2004 and reported experiencing allergic responses since his active duty service. He received private emergency medical attention in September 2004 for an allergic reaction. The treatment note states that he had a long history of multiple environmental and food allergies characterized as "hypersensitivity reactions." He was seen for follow-up treatment in October 2004 and was advised on to how to treat anaphylactic episodes. In February 2005, he received VA treatment for another allergic reaction. The VA treatment note lists a history of anaphylactic reactions and multiple allergies. He was diagnosed with idiopathic anaphylaxis. VA emergency medical care was provided again in May 2005 for an anaphylactic episode.

An October 2006 VA treatment note states that the Veteran was receiving multiple allergy shots that did not appear to be helping the severity or frequency of his allergic reactions. An April 2007 VA treatment note reflects that the Veteran was experiencing urticaria over his trunk and extremities. Contemporaneous VA treatment notes reflect that immunohistochemical and cytogenic studies had been performed and showed some scattered mast cells, but not "excessive" mast cells as would be expected in a case of systemic mastocytosis. However, one VA physician did state that the Veteran had been diagnosed with systemic macrocytosis (an addendum reflects the note should have stated 'mastocytosis.'). 

In November 2007, a VA physician stated that the Veteran had "possible" mastocytosis with long-standing recurring urticaria. A VA allergist wrote a November 2007 treatment note "re-emphasiz[ing]" the diagnosis of mastocytosis and observing that the Veteran's allergic "condition" first manifested during his active duty service. In January 2008, a VA health care provider wrote a note listing diagnosis of systemic mastocytosis. The Veteran was seen for an oncologic consultation in March 2008. Based on cytogenic results that did not show an excess of mast cells, the consulting oncologist diagnosed only anaphylaxis, but acknowledged possible diagnoses of mastocytosis or angioedema and recommended additional evaluation. 

In June 2008, a different VA provider opined that it was as likely as not that the Veteran's symptoms had originated during his active duty service and that he currently experienced chronic mild mastocytosis. An addendum reflects that the VA provider subsequently spoke to a mastocytosis specialist who did not think that the Veteran had mastocytosis even though recent biopsy had shown some increase in mast cells.

A July 2008 VA evaluation resulted in a medical opinion of "likely not systemic macrocytosis given past biopsies." A separate VA treatment note states that the Veteran was informed that, although he had increased mast cells, the pathology did not currently support a diagnosis of systemic mastocytosis. The Veteran reported another anaphylactic episode in August 2008. In that same month, a VA allergist opined that the Veteran had mastocytosis with a "probable association with exposures during military service." An October 2008 VA record refers to "suspected" mastocytosis. In January 2009, VA treatment notes show the Veteran's current diagnosis as anaphylaxis, but states that the health care provider was "not quite comfortable in attributing one particular diagnosis to the p[atien]t."

The Veteran was afforded a VA examination in May 2009. The examination report reflects the examiner's review of the Veteran's claim file, but only "tagged" documents. After interviewing and examining the Veteran, the examiner diagnosed idiopathic anaphylactic reaction. The examiner's explained his decision to render that diagnosis by stating that "the most frequently used diagnosis by several of the treating physicians is idiopathic anaphylaxis." The examiner stated that his review of the "tagged" service treatment records reflected no evidence that in-service itching or rash represented mast cell disease. 

In June 2009, the Veteran reported for VA follow-up care and was noted to have anaphylaxis with "presumed" mastocytosis. A November 2009 VA physician stated that the Veteran had "some type of mast cell disease," but not (current) systemic mastocytosis. January 2010 VA treatment notes reflect additional testing. A March 2010 VA treatment note reflects a diagnosis of "hypersensitivity syndrome" based on the Veteran's history and an "extensive work up" showing lack of clinical evidence of angioedema or mast cell disorder. The VA provider suggested a possible diagnosis of hyperimmunoglobulin E syndrome. In May 2010, a consulting VA physician wrote a medical opinion based on review, "in detail," of the Veteran's medical record. The physician stated that mastocytosis should be removed from the Veteran's "problem list" because he did not meet the clinical guidelines for a diagnosis of mastocytosis. 

VA treatment notes dated in July 2010 reflect diagnosis of "hypersensitivity syndrome/anaphylactic reactions that started at age 22 in Korea." A VA physician clarified that it was "at least as likely as not that the patient's symptoms, as far as his anaphylactic and allergic problems, began while he was in the military," but stated that he could not render an opinion as to whether they were the result of any exposure to toxic materials due to lack of supportive evidence. In October 2010, physicians at National Jewish Hospital wrote to VA physicians and advised that additional evaluation and testing was necessary to determine whether or not the Veteran did have systemic mastocytosis.

In January 2011, the Veteran submitted various documents - copies of publications, legislation, and Internet research - as evidence of presence of toxic chemicals at Fort McClellan at the time of the Veteran's service. The Board notes that these documents reflect government (Environmental Protection Agency) awareness of toxic chemicals at Fort McClellan. 

One of the Veteran's private physicians submitted a January 2011 letter discussing his diagnoses. The physician stated that he had reviewed the Veteran's treatment records as well as research from the Environmental Protection Agency about chemicals at Fort McClellan. The physician identified the Veteran's current diagnoses as "recurrent urticaria and idiopathic anaphylaxis, possible mastocytosis" and opined that it was "possible" those diagnoses were related to in-service toxic exposures. The physician stated that the Veteran had no other risk factors for his current disability and opined it was more likely than not that in-service chemical exposure had either aggravated or caused the condition. A March 2011 VA opinion reflects review of the January 2011 private medical opinion and that the VA physician "agree[s] with his assessment." An April 2011 letter from the private physician's office states that the Veteran's symptoms result from idiopathic anaphylaxis.

Although the Veteran's medical records reflect conflicting opinions as to whether or not he could have some type of mast cell disease, he has been repeatedly diagnosed with idiopathic anaphylaxis by his private and VA health care providers. Multiple treatment providers have opined that his in-service rashes were an initial manifestation of his current disability and some health care providers have opined the condition was caused by in-service exposure to toxic chemicals. Although the claims file does not contain evidence as to the exact type or extent of any exposure to toxic chemicals that may have been present at Fort McClellan during the Veteran's active duty service, it does reflect competent, credible evidence that an allergic condition was noted during his service, that symptomatology continued after service, and that it is etiologically related to his current disability.  The Veteran has established the criteria for service connection. See 38 C.F.R. § 3.303.

The Board finds that the Veteran is competent to report his symptoms because it requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet.App. 465, 470 (1994). He reported that he began experiencing allergic reactions in service and continued to experience them after service. The Board finds his account credible after consideration of internal consistency, facial plausibility, and consistency with other evidence of record. Caluza, 7 Vet.App. 498 (1995). His statements to private and VA physicians have been consistent even before he filed his claim of entitlement to service connection. See Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). Further, the below-signed Veteran's Law Judge also found the Veteran's October 2012 testimony credible. See Jackson v. Veterans Administration, 768 F.2d 1325, 1331 (1985) and Pensaquitos Village Inc. v. National Labor Relations Board, 565 F.2d 1074, 1078 (1977) (presiding officials are owed deference as to determinations of witness credibility).

Despite the negative opinion of the VA examiner, the Board finds that the evidence of a nexus between the Veteran's current idiopathic anaphylaxis and his in-service experiences is both competent and persuasive. Caluza, 7 Vet.App. at 511-512; Madden, 125 F.3d 1447. The Board specifically finds the VA examiner's opinion less probative than the other evidence of record: the examination report reflects review of only unspecified "tagged" documents within the claims file, rather than the entire record; it does not discuss the Veteran's claimed exposure to toxic chemicals at Fort McClellan; and it does not address - or explain the basis for the examiner's disagreement with - the multiple medical opinions linking the Veteran's symptoms to his service. The Veteran's private and VA physician's authored opinions detailing the bases for their diagnoses - their opinions discuss the Veteran's contentions as well as his treatment history and provide rationale for their opinions. See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The determinative question in this matter is whether there is a nexus between the Veteran's active duty service and his current disability - idiopathic anaphylaxis with possible mastocytosis. As the record reflects competent, persuasive evidence of such a nexus, the Board finds the evidence is in approximate balance. See Hayes, 5 Vet.App. at 69-70. The Board will therefore apply the benefit of the doubt rule and grant the claim. See Alemany, 9 Vet.App. at 519.


ORDER

Service connection for idiopathic anaphylaxis with possible mastocytosis is granted.


REMAND

As an initial matter, the Board notes that it presently undertakes no review of the Veteran's claims of entitlement to service connection for hearing loss and tinnitus. The Veteran submitted a May 2010 substantive appeal (VA Form 9) on these issues and requested a hearing at the Denver, Colorado Regional Office (RO). In an August 2011 statement, he reiterated his desire for a hearing. He is entitled to a hearing before a Veterans Law Judge as a matter of right. 38 C.F.R. §§ 20.700(a) (2012). As a hearing has been requested on the issues of entitlement to service connection for hearing loss and tinnitus, but has not yet been scheduled, the claims file must be forwarded to the RO. 38 C.F.R. §§ 19.9, 20.704 (2012). 

In regard to the Veteran's claim for service connection for a lumbar disability, the Board observes that the claims file reflects that certain evidence remains outstanding and a clarifying medical opinion is needed. The issue must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment note within the (virtual) claims file is dated June 15, 2012. While this case is in remand status, the RO/AMC must obtain any outstanding records of VA treatment and associate them with the claims file. See Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).

The Veteran has also informed VA that, although he receives VA treatment for his back, he has also seen multiple private health care providers. He testified in October 2012 that he could not remember the names of some of these private health care providers, but planned to submit to VA the contact information for chiropractors that he had seen in the past. Although he has not submitted any additional information as to the identity of these providers, the RO/AMC should afford him another opportunity to complete authorizations for the release of any pertinent private treatment records. The Veteran is reminded that he has duty to assist in the development of his claims. 38 U.S.C.A. § 5107(a); Wamhoff v. Brown, 8 Vet.App. 517 (1996). 

The Veteran was afforded a VA examination for his claimed lumbar disability in November 2009. The examiner did not have access to the claims file, but diagnosed lumbar strain after interviewing and examining the Veteran. A February 2010 addendum opinion reflects that the examiner had subsequently reviewed the claims file and found only one in-service episode of back strain. On the basis that the Veteran had only experienced one in-service injury to his back and did not "mention [] back problems at time of separation," the examiner opined that any current disability was not the result of any incident of his active duty service. The Board observes that the Veteran reported for treatment of back problems multiple times during active duty and noted (on a self report of medical history) at the time of his separation from service that he experienced back trouble. The claims file also reflects unaddressed radiographic evidence of degenerative spinal changes as well as the Veteran's contention that these changes occurred secondary to his (now) service-connected idiopathic anaphylaxis with possible mastocytosis.

The Board finds that the examination report must be returned to the examiner for clarification after other appropriate development is completed. 38 C.F.R. § 4.2. The report is not adequate because it reflects that the Veteran did not have knowledge of relevant case facts (Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 300 (2008)) and it does not acknowledge/discuss all of the Veteran's contentions as to etiological relationships (Dalton v. Nicholson, 21 Vet.App. 23 (2007)).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. In regard to the Veteran's claims for service connection for hearing loss and tinnitus:

a. Schedule the Veteran for a hearing before the Board at the Denver RO at the earliest opportunity. 

b. Notify the Veteran of the date, time, and location of this hearing - place a copy of the notification letter in the claims file.

c. If the Veteran withdraws his request for the hearing on these two (2) issues or does not appear on the date scheduled, document any such occurrence in the claims file. 

d. If the hearing is held, ensure that a transcript of the proceedings are subsequently associated with the claims file.

2. Gather any outstanding records of VA treatment occurring after June 15, 2012. 

3. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with forms authorizing the release of any identified outstanding private treatment records. Make at least two (2) attempts to obtain records from any identified source. Any available records must be associated with the claims file. If any records are not available, inform the Veteran and request that he submit any copies in his possession.

4. Subsequently, return the Veteran's claims file to the November 2009 orthopedic disorders examiner in accordance with 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render an opinion as to whether the Veteran has any current lumbar disability that likely originated in, or as the result of any incident of, his active duty service.

The claims folder and a copy of this remand must be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated. Although the examiner has an independent responsibility to review THE ENTIRE claims file, his or her attention is called to the Veteran's contentions that he experiences a lumbar disability as the result of in-service injuries AND/OR has spinal arthritis secondary to his service-connected idiopathic anaphylactic disability. The examiner's attention is also called to the August 1977 self report of medical history as well as multiple service treatment records showing back complaints: October 11 and 16, 1974; August 1975; January 1976; July 22 and 30, 1976; November 1976.

The examiner must provide an opinion as to whether the Veteran has ANY current lumbar disability (degenerative changes, chronic muscle strain, or other) that, more likely than not, originated during his active duty service, as a result of any incident of his active duty service, or as secondary to (or aggravated beyond a natural progression by) his service-connected idiopathic anaphylaxis with possible mastocytosis. In all conclusions, the examiner must explain the medical basis or bases, with identification of the evidence of record. 

The examiner is requested to provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established principles. If the examiner deems necessary, he or she should consult with other medical providers to render the requested opinions. If the examiner is unable to render the requested opinions, he or she must explain why. A NEW EXAMINATION SHOULD ONLY BE PROVIDED IF DEEMED NECESSARY TO RENDER THE REQUESTED OPINIONS.

5. Review the claims file and ensure that the above-directed development has been completed in full. If any additional development is necessary, take appropriate steps.

6. If the claims are not granted in full, the Veteran and his counsel must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


